Citation Nr: 0602591	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected low back disability.  

2.  Entitlement to service connection for a claimed right eye 
disorder.  

3.  Entitlement to service connection for a claimed 
disability manifested by bleeding during bowel movements.  

4.  Entitlement to service connection for a claimed 
disability manifested by joint pain.  

5.  Entitlement to service connection for a claimed sleep 
disorder.  

6.  Entitlement to service connection for a claimed sinus 
disorder.  

7.  Entitlement to service connection for a claimed digestive 
disability manifested by heartburn and indigestion.  

8.  Entitlement to service connection for a claimed 
disability manifested by groin pain.  

9.  Entitlement to service connection for claimed prostate 
cancer.  

10.  Entitlement to service connection for a claimed 
disability manifested by coldness in the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the RO.  

The issues of service connection for a sinus disorder; a 
digestive disorder, a disability manifested by heartburn and 
indigestion; a disability manifested by groin pain; prostate 
cancer; and a disability manifested by coldness in the lower 
extremities are addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected low back disability is shown to be 
manifested by  functional limitation due to pain that more 
nearly approximates that of a severe degree.  

2.  The currently demonstrated right eye peripheral retinal 
hole is shown as likely as not to have its clinical onset in 
service.  

3.  The currently claimed rectal bleeding during bowel 
movements is shown as likely as not to be due to hemorrhoids 
that were present in service.  

4.  The veteran currently is not shown to have systemic 
disorder manifested by joint pain that had its clinical onset 
in service or is due to any event or incident of his active 
service.  

5.  The veteran is not shown to have a chronic sleep disorder 
due to any event or incident of his service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for the service-connected low back disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5235-5243 (2005); 38 C.F.R. § 4.71a 
including Diagnostic Codes 5292, 5293 and 5295 (2003).  

2.  By extending the benefit of the doubt to the veteran, his 
right eye disability manifested by a peripheral retinal hole 
is due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

3.  By extending the benefit of the doubt to the veteran, his 
hemorrhoid disability manifested by bleeding during bowel 
movements is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

4.  The veteran is not shown to have a disability manifested 
by joint pain due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

5.  The veteran is not shown to have a sleep disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his low back disorder.  For reasons 
described in further detail hereinbelow, examinations 
addressing his service connection claims are not 
"necessary" in this case.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an April 2004 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  



II.  An evaluation in excess of 20 percent for the service-
connected low back disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  
 
In a September 1994 rating decision, the RO granted service 
connection for a low back disorder in view of evidence of 
treatment for low back symptomatology beginning in service.  
A 10 percent evaluation was assigned, effective on July 1994.  

During an August 2001 VA genitourinary examination, the 
veteran reported recurrent sharp shooting to spasmodic pain 
in the lower back, aggravated by long periods of sitting or 
standing.  

The examination revealed forward flexion to 70 degrees with 
pain, extension to 20 degrees, and bilateral side bending and 
rotation to 25 degrees.  A "pulling type, sharp, shooting 
pain sensation" was noted.  

The assessment was that of chronic back pain with subjective 
symptoms of pain, specifically a sharp, shooting pain with 
long periods of standing and sitting.  The objective findings 
were noted to include a decreased range of motion in terms of 
flexion and pain with motion.  

The X-ray studies from August 2001 revealed facet hypertrophy 
bilaterally at the L5-S1 level.  

An October 2001 VA treatment record indicates that 
degenerative joint disease of the lumbar spine was shown by a 
bone scan.  The examiner also noted peripheral neuropathy.  

During his December 2004 VA spine examination, the veteran 
reported daily low back pain that was usually "3/10" but 
could flare up to "8/10."  He stated that his last major 
flare-up requiring bed rest was in 1999 and that he now had 
the most problems with sitting or standing for two to three 
hours.  

He also noted that cold weather exacerbated his pain and that 
he occasionally had radiation pain down into the left buttock 
and hamstring to the level of the knee.  The medications 
reported by the veteran included Motrin, codeine and 
cyclobenzaprine.  He indicated that he was working at the VA 
hospital and had trouble with sitting, stooping, bending, 
lifting from the floor and lifting repetitive weights of 15 
pounds or more.  

The examination revealed 60 degrees of thoracolumbar spine 
flexion without discomfort and 85 degrees with discomfort.  
He had 10 degrees of extension without pain and 20 degrees 
total; 35 degrees of bilateral rotary motion without pain and 
45 degrees total; and 10 degrees of bilateral lateral flexion 
with pain and 20 degrees total.  

There was spasm in the lumbosacral area and the paraspinous 
musculature from L3 to L5, as well as tenderness throughout 
this range, bilaterally.  Straight leg raising testing was 
negative, and a sensory examination was within normal limits.  

Based on these findings, the examiner diagnosed moderate to 
severe degenerative arthrosis of the lumbar spine, with range 
of motion decreased by 25 degrees of flexion and 10 degrees 
of the remaining motions on account of pain.  

The examiner indicated that the veteran had about a 20 
percent loss range of motion (approximately 15 degrees in all 
directions).  The examiner also noted fatigability and pain 
with repetitive motions, but there was no evidence of gross 
neuropathy or absent reflexes.  

Moreover, the veteran did not have "any intervertebral disc 
syndrome within the last 12 months," although he had had 
episodes where he had missed a day or so of work as a result 
of increased back pain.  

Based on this evidence of painful motion and functional loss 
due to pain, the veteran's evaluation for low back pain was 
increased to 20 percent, effective on July 2001, in a July 
2005 rating decision.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the old criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003), addressing lumbosacral strain, a 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  

A 40 percent evaluation was in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The section for intervertebral disc syndrome is now 5243.  

In this case, the current low back symptoms include painful 
motion, with loss of range of motion of an estimated 20 
percent due to pain, tenderness and muscle spasm.  

The Board has applied all of the noted criteria to the case 
at hand.  However, given that the veteran still has 
significant motion of the spine without pain (e.g., pain-free 
flexion to 60 degrees), there is no evidence of severe 
lumbosacral strain as contemplated by the old provisions of 
Diagnostic Code 5295.  38 C.F.R. §§ 4.40, 4.45.  

However, the evidence does indicate that the veteran has a 
severe functional loss to pain, as would warrant a 40 percent 
evaluation under the old provisions of Diagnostic Code 5292.  

There is also no evidence of forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; as such, an 
increased evaluation under the revised scheme for rating 
spine disorders is not warranted.  

As there is no evidence of ankylosis, the old provisions of 
Diagnostic Codes 5286 and 5289, concerning ankylosis, are not 
applicable.  

Finally, the Board has considered the intervertebral disc 
syndrome provisions.  In this regard, the Board observes that 
the veteran's December 2004 examiner noted no 
"intervertebral disk syndrome within the last 12 months."  

In view of this and the absence of objective evidence of 
intervertebral disc syndrome episodes, the Board finds no 
basis for an evaluation in excess of 40 percent under either 
the old or new criteria, as there has been no showing of 
either severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief; or incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  

The Board is aware that peripheral neuropathy was noted in an 
October 2001 VA treatment record.  However, the examiner who 
conducted the December 2004 VA examination reviewed the 
claims file, performed neurological testing, and found no 
evidence of gross neuropathy or absent reflexes whatsoever.  

For this reason, the Board finds that the evidence does not 
support separate evaluations for associated objective 
neurological abnormalities, as contemplated by the recent 
spine rating code revisions.  

Overall, the evidence supports the assignment of an 
evaluation of 40 percent for the service-connected low back 
disability, and the appeal to his extent is allowed.  See 
38 C.F.R. § 4.7.  


III.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  


B.  Factual background

i.  Right eye disorder

During service, the veteran underwent several eye 
evaluations, but with no complaints of right eye 
symptomatology other than loss of visual acuity.  See 
38 C.F.R. § 3.303(c) (such congenital or developmental errors 
as refractive error of the eye are not "diseases or 
injuries" within the meaning of applicable legislation).  

Subsequent to service, beginning in January 1995, the veteran 
began VA treatment for a peripheral retinal hole of the right 
eye.  He underwent a laser retinopexy in January 1995, but 
there is no medical opinion or other notation from the 
records suggesting that this condition was first manifest in 
service.  

The Board finds the evidence in this matter to be in relative 
equipoise in showing that the right eye pathology had its 
clinical onset in service.  The Board has reached this 
determination in view of the fact that the veteran's right 
eye treatment was initiated within several months following 
separation from service.  The nature and extent of this 
treatment is reflective of a level of eye disability that as 
likely as not was present during service.  

By extending the benefit of the doubt to the veteran, service 
connection for a peripheral retinal hole of the right eye is 
granted.  


ii.  A disability manifested by bleeding during bowel 
movements

A careful review of the service medical records shows that 
the veteran was not treated for hemorrhoids or rectal 
bleeding during service.  

Subsequent to service, the veteran was treated for rectal 
bleeding in January 1996 when he was noted to have internal 
and external non-thrombosed hemorrhoids.  

Also, a February 2000 VA treatment record indicates that a 
colonoscopy performed three years earlier revealed internal 
hemorrhoids.  

In this case, the Board notes that the veteran initiated 
treatment for rectal bleeding in January 1996, approximately 
eighteen months following service.  

Given this date, the Board finds the evidence in this matter 
to be in relative equipoise in showing that the rectal 
bleeding pathology had its clinical onset in service.  

By extending the benefit of the doubt to the veteran, service 
connection for hemorrhoids manifested by rectal bleeding is 
warranted.  


iii.  A disability manifested by joint pain

The veteran was treated for left ankle pain in November 1989 
and assessed with a stable ankle versus nerve irritation.  He 
was also treated for leg pain in October 1991 and assessed 
with muscle strain.  

In the Report of Medical History from January 1994, the 
veteran reported cramps in his legs but denied other bone or 
joint deformity.  He denied shoulder, elbow or knee problems.  

Subsequent to service, the veteran has been treated on a 
regular basis for chronic low back and bilateral knee 
disorders.  However, service connection is separately in 
effect for these disorders, and the Board will not further 
consider them in the context of this particular claim.  

Other post-service orthopedic complaints include "chronic 
pain syndrome" from June 2001 and pain of the feet, which 
were shown to be within normal limits on an x-ray study from 
November 2003.  

Also, in February and March of 2003, the veteran was treated 
for neck and right shoulder pain following a February 2003 
motor vehicle accident.  None of his present symptoms has 
been found to be related to service by any of his treatment 
providers, however.  

However, based on its review of the entire evidentiary 
record, the Board finds that the veteran is not shown to have 
a generalized disease process manifested by joint pain that 
can be attributed to any event or incident of his extensive 
period of active service.  

To date, the RO has not afforded the veteran a VA examination 
with opinions as to the etiology of his claimed disorder.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorders to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
April 2002 Substantive Appeal.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
claim of service connection for a disability manifested by 
joint pain.  As such, this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


iv.  Sleep disorder

The veteran medical records, both from service and post-
service, are entirely negative for treatment for a chronic 
sleep disorder.  

In addition, a careful review of the veteran's claims file 
contains no competent evidence showing that the veteran has a 
sleep disorder due to any event or incident of active 
service.  

Again, in the absence of any medical evidence supporting the 
veteran's claim, a VA examination under 38 U.S.C.A. 
§ 5103A(d) is not "necessary" in this case.

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in his April 2002 
Substantive Appeal.  The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 494-95. 

Overall, the preponderance of the evidence is against the 
claim of service connection for a sleep disorder.  As such, 
this claim must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

An evaluation of 40 percent for the service-connected low 
back disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

Service connection for a right eye disability manifested by a 
peripheral retinal hole is granted.  

Service connection for hemorrhoids manifested by bleeding 
during bowel movements is granted.  

Service connection for a disability manifested by joint pain 
is denied.  

Service connection for a sleep disorder is denied.  




REMAND

As to the veteran's claimed sinus disorder, an April 1979 in-
service Report of Medical History contains a notation of 
"sinus problem not pathological secondary to dry heating 
system."  

In December 1991, the veteran was treated for sinus problems, 
with nasal congestion.  

On his January 1994 Report of Medical History, the veteran 
responded "[did not] know" when asked if he had sinusitis.  
In March 1997, following service, he was seen at a VA medical 
center for a questionable allergy but was not noted to have 
any sinus problems.  

However, inflamed sinuses were noted in a July 2003 treatment 
record.  As such, the veteran should be examined to determine 
whether he currently has a chronic sinus disability due to 
any event or incident of service.  

During service, in November 1988, the veteran was seen for an 
acute onset of diarrhea and was assessed with 
"[g]astroenteritis (chronic?)."  He was treated for viral 
gastroenteritis in November 1993, following complaints of 
food poisoning.  He also reported frequent indigestion in 
January 1994.  

Following service, a November 1994 upper gastrointestinal 
study revealed thickened gastric folds suggestive of 
gastritis.  However, the veteran has not been afforded a VA 
examination to date to determine whether he currently has a 
chronic upper gastrointestinal disorder due to service.  

Additionally, during service, the veteran had several 
instances of genitourinary symptoms, including burning 
urination in April 1975, nonspecific urethritis in April 
1978, frequent urination in November 1988 and January 1991, 
difficulty with voiding in August 1991 and left testes 
pain/strain in April and May of 1993.  

An August 2001 VA examination contains a notation of sharp, 
shooting pain in the groin area, but the examiner did not 
provide an opinion as to whether such pain or the veteran's 
prostate cancer, for which he underwent surgery in July 2001, 
were causally related to service.  

As such, the veteran should be afforded a VA examination to 
determine whether his current prostate cancer and groin pain 
are etiologically related to service.  

The Board further notes that the veteran's claim of service 
connection for prostate cancer was not addressed in the July 
2005 Supplemental Statement of the Case.  Also not addressed 
in this issuance was the claim of service connection for a 
disorder manifested by coldness in the lower extremities.  

As the RO has obtained medical records addressing the 
prostate and the lower extremities subsequent to the January 
2004 Board remand, this omission constitutes a procedural 
defect requiring correction by the RO on remand.  38 C.F.R. 
§§ 19.9, 19.31 (2005).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded VA 
examination to address the nature and 
likely etiology of his claimed sinus 
disorder, digestive (upper 
gastrointestinal) disorder, disability 
manifested by groin pain and prostate 
cancer.  The examiner must review the 
claims file in conjunction with the 
examination.  

Based on the claims file review and the 
examination results, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
possibility) that he has current sinus, 
digestive, groin or prostate disability 
due to disease or injury in service.  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that the veteran's prostate cancer, 
if not first manifest in service, was 
manifest within one year following 
service.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  

2.  Then, the claims of service 
connection for a sinus disorder; a 
digestive disability claimed as heartburn 
and indigestion; a disability manifested 
by groin pain; prostate cancer; and a 
disability manifested by coldness in the 
lower extremities should be 
readjudicated.  If the determination of 
any of these claims remains unfavorable, 
the veteran and his representative must 
be furnished with a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


